Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 06/25/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 01/21/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 06/25/2021, claims 1, 3, 8, 11-18, 24, 33, 34, 36-39 and 44 are pending in the application.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 06/25/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


New Claim Rejections – necessitated by claim amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-19, 22, 25, 31-33 of co-pending Application No. 15/981757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of this application are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein.  Claims 1, 4, 10-19, 22, 25, 31-33 of the reference application are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein SEQ ID No. 1 of at least 0.4 mg/ml concentration which is encompassed in the instant claims. The instantly claimed method is not patentably distinct from the method claims of the reference application.
in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of Patent No, 10,471,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of this case are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein.  Claims 1-4 of the reference application are drawn to a composition comprising a lipid nanoparticle encapsulated mRNA encoding a CFTR protein, which could be used in the method of the instant application.
The specification of the ‘153 patent disclosing the workable concentration of the mRNA, it also would have been a matter of routine experimentation to determine the optimum and workable range of concentration of the mRNA in the instantly claimed method.  One of ordinary skill in the art would have been motivated to identify the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Also see MPEP MPEP 804 II B 2(a), as indicated above.
Therefore, an obvious-type double patenting rejection is appropriate.

It is further noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections - 35 USC § 103

The rejection of claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 under 35 U.S.C. 103 as being unpatentable over U.S. Heartlein et al. (US 2015/0038556), Taylor-Cousar, Jennifer L., et al. ("Tezacaftor–ivacaftor in patients with cystic fibrosis homozygous for Phe508del." New England Journal of Medicine 377.21 (2017): 2013-2023) and Bailey et al. ("Nanoparticle formulations in pulmonary drug delivery." Medicinal research reviews 29.1 (2009): 196-212) is withdrawn in response to claim amendments.
Double Patenting
Claims 1-3, 8, 11-18, 24, 33, 34, 36-39 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 23, 27, 29, 33-35, 41, 42 of co-pending Application No. 15/907131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of this application are drawn to methods that comprise administering a lipid nanoparticle encapsulated mRNA encoding a CFTR protein having SEQ ID No. 1.  Claims 1, 5-8, 35, 41, 42 of the reference application are drawn to a composition 
It is noted that the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant argues the obviousness double patenting rejection should be withdrawn for the reasons argued in response to the 103 rejection. 
Although the claims of the ‘131 application do not explicitly include the requirement that the mRNA encoding the CFTR protein is at a concentration of at least 0.6 mg/ml and is administered by inhalation as the claimed dose, the broad claims of the application fully encompass these specific embodiments.  Using the specification of the ‘131 application to define the specific embodiments encompassed by the broad claims, it is clear that the specification defines the broad claims are specifically encompassing the mRNA at a concentration of at least 0.6 mg/mL and by inhalation.  
It is noted that MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...

	Such is the case here, where the specification is used as a dictionary to determine the scope of the claims of the ‘131 application.
	It is also noted the MPEP 2144.05 states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

	As such, in addition to the specification of the ‘131 application disclosing the workable concentration range of the mRNA, it also would have been a matter of routine experimentation to determine the optimum and workable range of concentration of the mRNA in the instantly claimed method.  One of ordinary skill in the art would have been motivated to identify the optimum concentration in order to determine the most effective and safe dosage as well as to ensure that an unnecessary excess of mRNA was not used, thereby saving money as well.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635